Citation Nr: 0732808	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-21 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Bay Pines, Florida




THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for the cost of inpatient medical 
treatment provided by the Manatee Memorial Hospital during 
the period March 3-5, 2005 under the provisions of the 
Veterans Millennium Health Care and Benefits Act (Millennium 
Bill Act).  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from December 1959 to 
December 1963.  He has no service-connected disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the VAMC that denied 
payment for inpatient treatment at Manatee Memorial Hospital 
for the period March 3-5, 2005, based on the VAMC's finding 
that the veteran was stable for transfer after emergency 
treatment had been performed.  

The veteran testified before the VAMC's Fee Basis Review 
Board in November 2006, and before the undersigned Veterans 
Law Judge in a hearing at the Regional Office (RO) in St. 
Petersburg, Florida in August 2007.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran presented to Manatee Memorial Hospital 
emergency room with a condition that he considered to be 
hazardous to life or health; VA has reimbursed the veteran 
for emergency treatment through stabilization.  

3.  VA did not authorize Manatee Memorial Hospital to provide 
inpatient medical treatment after stabilization.  

4.  The veteran is shown to have been stable after receiving 
emergency treatment by Manatee Memorial Hospital and could 
have been safely transferred to an available VA medical 
facility for inpatient treatment.  



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses arising from inpatient treatment at Manatee Memorial 
Hospital during the period March 3-5. 2005 are not met.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 17.120, 17.121, 17.1002 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

There is no indication in VCAA that Congress intended the Act 
to revise the unique and specific third-party claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  

The claim that the veteran is appealing was filed by Manatee 
Memorial Hospital as claimant.  VAMC notified the veteran of 
the VCAA's duties to notify and assist in April 2006 after 
receipt of the veteran's Notice of Disagreement (NOD), and 
the veteran was provided with the full text of 38 C.F.R. 
§ 17.1002 in the April 2006 Statement of the Case.  

The veteran has been afforded hearings before the VAMC's Fee 
Basis Review Board in November 2006 and before the Board in 
August 2007, during which the veteran and his representative 
presented oral argument in support of the veteran's claim.  

The veteran has been afforded adequate process under 
38 U.S.C.A. § 7105 in regard to his appeal, and all relevant 
medical records - in this case, the records from Manatee 
Memorial Hospital documenting the medical treatment for the 
period under contention - have been obtained.  

For the reasons set forth hereinabove, no further 
notification or assistance is necessary, and the veteran is 
not prejudiced by adjudication of his claim at this time.  



II.  Analysis

The veteran in this case seeks payment or reimbursement by VA 
for inpatient service provided for a nonservice-connected 
condition by a non-VA provider under the provisions of 
38 U.S.C.A. § 1725 (West 2002 & Supp. 2007) and 38 C.F.R. §§ 
17.1000-1003 (2007).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, and will be 
referred to as the "Millennium Bill Act" in this 
discussion.  

To be eligible for payment or reimbursement under the 
Millennium Bill Act, the veteran must satisfy all nine 
conditions enumerated in 38 C.F.R. § 17.1002.   The criteria 
are conjunctive, not disjunctive; accordingly, all nine 
criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 
(1991).  

In this case, the VAMC approved payment for emergency room 
treatment but denied payment for subsequent inpatient 
treatment, based on a determination that the inpatient 
treatment did not satisfy the condition enumerated in 
38 C.F.R. § 17.1002(d).  The other eight conditions are moot 
at this point.  Melson, id.  

Payment or reimbursement for medical care beyond the initial 
emergency evaluation may be only for a continued medical 
emergency of such a nature that the veteran could not have 
been safely transferred to a VA or other Federal facility; 
i.e., the medical emergency lasts only until the time that 
the veteran becomes stabilized.  See 38 C.F.R. §§ 17.1002(d), 
17.1005(b).  

A careful review of the file shows that the veteran presented 
to Manatee Memorial Hospital at 2:21 a.m. on March 3, 2005 
with complaint of pain, swelling, redness and drainage that 
the veteran believed to be manifestations of a ruptured 
hernia.  An examination showed the veteran to be in "mild 
distress" apparently due to pain and anxiety.  The clinical 
impression was that of inguinal hernia and abscess to the 
right inguinal region.  

The veteran was begun on antibiotics and morphine in the 
emergency room.  He was subsequently admitted to inpatient 
treatment at 5:08 a.m. in stable condition.  The admission 
notes show that he was admitted for inpatient treatment for 
possible incarcerated hernia and possible abscess in the 
right inguinal area; there is no indication that the 
veteran's condition was considered to be unstable at the 
time.  

After inpatient diagnostics and a regimen of antibiotics, the 
veteran was discharged on March 5; the discharge notes show 
that the veteran had been found to have no current hernia 
whatsoever.  The physician's attestation report provided to 
VA by Manatee Memorial Hospital lists the diagnosis for the 
inpatient treatment as "trunk cellulitis."  

The admission notes from Manatee Memorial Hospital show that 
the veteran identified VA as his only potential third-party 
payer.  The Manatee Memorial Hospital called VA for 
authorization at 12:02 p.m. on March 4, the day after 
inpatient admission.  There is no showing or assertion that 
either Manatee Memorial Hospital or the veteran's family 
contacted VA to inquire into physically transferring him to a 
VA medical facility for treatment.  

The VAMC issued a decision in March 2005 a claim for payment 
from Manatee Memorial Hospital, noting that VA facilities 
were reasonably available to provide the medical care.  

The veteran filed an NOD in February 2006 when he asserted 
that his hernia had "burst" and sent poison into his 
system, making emergency treatment at Manatee Memorial 
Hospital essential because it was the nearest to his home.  
The NOD asserted that Manatee Memorial Hospital was aware 
that the veteran was with VA, but that the veteran was 
apparently too ill to be safely transferred.  

In March 2006, the VAMC's Chief Medical Officer reviewed the 
claim and determined to authorize payment to Manatee Memorial 
Hospital for emergency room charges up to the point where the 
medical condition had stabilized.  The payment for charges 
after March 3 continued to be denied because the medical 
condition had stabilized, VA medical facilities were 
reasonably available and transfer to a VA medical center 
could have been safely performed.  

The veteran testified before the VAMC's Fee Basis Review 
Board, with the VAMC's Chief Medical Officer present as a 
member.  The veteran testified that, during the night, he 
noticed a discharge of pus that he believed to be 
representative of a ruptured hernia; believing that time was 
of the essence, he drove himself to Manatee Memorial 
Hospital.  

The veteran testified that he informed Manatee Memorial 
Hospital of his VA status at the time of his admission, but 
he was not aware that VA would not pay for treatment after 
the condition had stabilized; accordingly he did not ask 
Manatee Memorial Hospital to coordinate a transfer.  

The veteran testified that Manatee Memorial Hospital was 
subsequently uncooperative in resolving the payment situation 
with VA.  

The veteran testified before the Board in August 2007 that he 
was never informed by anyone at Manatee Memorial Hospital 
that he was stable for transportation and was not stable 
because he continued to receive morphine and other 
intravenous medications.  

The area continued to drain throughout the inpatient 
treatment and was still draining when he was discharged.  The 
veteran was informed at the time of discharge that he had an 
infection, not a hernia and subsequently underwent five 
operations to address the infection.  

Based on review of the evidence above, the Board finds that 
the veteran was stable and could safely have been 
transferred, based on review of the Manatee Memorial Hospital 
treatment record (which noted the veteran to be "stable" at 
the time of inpatient admission) and also on the opinion of 
the VAMC Chief Medical Officer, a physician.  The findings of 
a physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

The Board notes that the veteran has stressed his personal 
belief that he was not stable for transfer to a VA medical 
facility.  The reasonable belief of a patient is a factor in 
reimbursement for emergency treatment under 38 C.F.R. 
§ 17.1002(b), but charges for such treatment have been paid 
by VA and are not under contention.  

The question of whether a patient is stable for transfer to 
another facility is clearly a medical determination, and 
neither the Board nor the veteran is competent to make such a 
determination.  See Barr v. Nicholson, 21Vet App. 303 (2007) 
(laypersons are not competent to render medical opinions); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the 
Board may not base a decision on its own unsubstantiated 
medical opinion, but rather may reach a medical conclusion 
only on the basis of independent medical evidence).  

In this case, the competent and uncontroverted medical 
opinion of record shows that the veteran was stable and that 
transfer to a VA medical facility could safely have been 
performed in lieu of inpatient admission to Manatee Memorial 
Hospital.  There is accordingly no basis on which these 
charges can be paid or reimbursed under the provisions of the 
Millennium Bill Act.  
 
While the Board is sympathetic toward the veteran, the Board 
is bound by law, and its decision is dictated by the relevant 
statutes and regulations.  Moreover, the Board is without 
authority to grant benefits simply because it might perceive 
such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Accordingly, the claim for payment or reimbursement under the 
Millennium Bill Act must be denied.  




ORDER

The payment of reimbursement of unauthorized inpatient 
medical treatment provided by the Manatee Memorial Hospital 
during the period March 3-5, 2005 is denied.



____________________________________________
STPEHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


